Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Amendment
The present Office Action is in response to the Request for Continued Examination dated 28 October 2021.
In the amendment dated 28 October 2021, the following has occurred: Claims 21, 22, 26, and 31 have been amended; Claims 25, 27, 30, 32, and 35 have been cancelled. 
Claims 21-24, 26, 28, 29, 31, 33, and 34 are pending.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 28 October 2021 has been entered.

	




Priority
This application claims priority to multiple patient applications, the earliest of which is U.S. Provisional Patent Application No. 61/449,176 dated 04 March 2011.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/449,176, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 21, 26, and 31 recite patient states into which a patient may be categorized as: (i) adequate D02 along with normal Qp/Qs; and (ii) inadequate D02 along with normal Qp/Qs. Neither of the listed patient states find support in the ‘176 provisional application. As such, these claims are not afforded the priority date associated with the ‘176 provisional application.

Claim Objections
Claim 1 recites “determine a plurality of possible clinical patient states...from the received patient-specific data....” The claim is objected to because the semicolon after the limitation was deleted by amendment; however, a semicolon is needed. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24, 26, 28, 29, 31, 33, and 34 are rejected for lack of adequate written description. 
Claims 21, 26, and 31 recite functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention at the time of filing.
Specifically, the claims recite (Claim 21 being representative) “determine, for each of the plurality of possible clinical patient states, a plurality of corresponding probabilities associated with future transitions from the current clinical patient state to 
The Applicant has provided no disclosure of how the probabilities associated with future transition are determined. The Specification at Pg. 8, 9, 13, 16, 18 states that a probability can be determined based in certain data but does not specifically disclose how the probability is determined. Note specifically that the equation(s) presented at Pg. 16 are not probabilities, but are rates of change for a certain treatment.
	As can be seen, there is no specific description as to how these various features are determined. Any determination could potentially read on the as-claimed invention. The claimed determinations amount to a black box into which information is inputted and a result is received; however there is no disclosure as to what occurs in the box. As such, the claimed invention lacks adequate written description. MPEP 2161.01.
	The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to perform some form of determination (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the determination is specifically performed with respect to the Applicant’s claimed invention.
Claims 21, 26, and 31 recite functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention at the time of filing.
Specifically, the claims recite (Claim 21 being representative) “select a treatment option from a set of treatments options based on the probabilities determined for each transition.” The Applicant has provided no disclosure of how a particular treatment is 
As can be seen, there is no specific description as to how a particular treatment is selected. The claimed treatment selection amounts to a black box into which information is inputted and a result is received; however there is no disclosure as to what occurs in the box. As such, the claimed invention lacks adequate written description. MPEP 2161.01.
	The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to perform some form of treatment selection (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the treatment selection is specifically performed with respect to the Applicant’s claimed invention.
By virtue of their dependence from Claim 22, 26, or 31, this basis of rejection also applies to dependent Claims 22-24, 28-29, and 33-34.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-24, 26, 28, 29, 31, 33, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 21, 22, 26, and 31 recite (claim 21 being representative) “(i) adequate DO2 …; and (ii) inadequate DO2….” The terms "adequate” and inadequate" in claim these claims are relative terms which renders the claims indefinite.  The terms "adequate” and inadequate" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
By virtue of their dependence from Claim 21, 26, or 31 this basis of rejection also applies to dependent Claims 22-24, 28-29, and 33-34.
Claim 22 recites “adequate DO2, normal Qp/Qs and inadequate DO2, normal Qp/Qs.” The claim is indefinite because it is unclear whether the DO2 and Qp/Qs recitations are meant to be paired together or not. It is unclear whether the claim requires (1) adequate DO2, (2) normal Qp/Qs and (3) inadequate DO2, normal Qp/Qs or whether the claim requires (1) adequate DO2, normal Qp/Qs and (2) inadequate DO2, normal Qp/Qs. A review of the Specification (see Pg. 13) implies the later and the Examiner suggests reciting “adequate DO2 along with normal Qp/Qs, and inadequate DO2 along with normal Qp/Qs” as recited in the independent claim.
Claim 26
By virtue of their dependence from Claim 26, this basis of rejection also applies to dependent Claims 28 and 29.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 21-24, 26, 28, 29, 31, 33, and 34 is/are rejected under 35 U.S.C. § 103(a) as being unpatentable over Uutela et al. (U.S. Pre-Grant Patent Publication No. 2007/0010723) in view of Osorio (U.S. Pre-Grant Patent Publication No. 2011/0306845) in view of Barnea et al. (Balancing the Circulation: Theoretic Optimization of Pulmonary/Systemic Flow Ratio in Hypoplastic Left Heart Syndrome).

REGARDING CLAIM 21
Uutela teaches the claimed system for event driven patient monitoring and treatment of a patient undergoing a current treatment, comprising:
a plurality of physiological sensors configured to be coupled to the patient and configured to produce patient-specific data from the patient, [Para. 0110 teaches one or more sensors attached to a patient, thus the sensors are configured to be attached to the patient.] the plurality of physiological sensors including at least a blood oximeter; [Para. 0040, 0084, 0115 teaches that one of the measurement devices is a pulse oximeter.]
a treatment device coupled to the patient and configured to administer a treatment to the patient under control of a computer; [Fig. 10, Para. 0113 teaches a drug delivery device.]
a processor; [Fig. 10, Para. 0110 teaches a processor.]
a memory coupled to the processor, the memory having computer-executable instructions stored thereon, which when executed by the processor, cause the processor to: [Fig. 10, Para. 0110, 0112 teaches a computer having memory that performs the disclosed functionality.]
receive patient-specific data associated with the patient, the patient-specific data comprising at least data from the blood oximeter coupled with the patient; [Fig. 10, Para. 0059, 0110, 0111 teaches that the sensor data is received from the one or more sensors. Para. 0115 teaches that one of the sensors is a pulse oximeter.]
determine a plurality of physiological variables based on the received patient-specific data, the plurality of physiological variables including at least oxygen saturation; [Fig. 9, 10 and associated text, Para. 0059  teaches that the physiological data such as biosignals (physiological variables) from the sensors is processed (and thus determined). Para. 0013, 0115 teaches that one of the devices is a pulse oximeter that, by definition, measures oxygen saturation.]
determine a plurality of possible clinical patient states, associated with the physiological variables, [Para. 0059, 0063, 0064 teaches a set of patient state categories associated with patient measurements.]
wherein each possible clinical patient state is recognizable by a clinician from the received patient-specific data [Para. 0063 teaches patient state categories, which are interpreted as recognizable by a clinician (there being no indication what this means).] 
determine from the physiological variables, a current clinical patient state of the patient, from among the plurality of possible clinical patient states, the current clinical patient state being one of: [...]; [Para. 0063, 0064 teaches that the patient is continuously monitored (interpreted to occur via the plurality of sensors of Fig. 9, 10, Para. 0059, 0110, 0111) and is categorized into a sleep state (a current clinical patient state of the patient), which is one of the state categories. Para. 0105 teaches that there are several different categories.]
[...determine...] future transitions from the current clinical patient state to each of a plurality of other possible clinical patient state associated with the current patient state, under a current treatment administered to the patient; [Para. 0106 teaches determining whether a patient under anesthesia (under a current treatment administered to the patient) is about to change state category (future transitions). Para. 0105 teaches that there are multiple different patient state categories (each of a plurality of other possible clinical patient states). The Examiner notes that the claim only requires that a minimum of two patient states are evaluated.]
select a treatment option from a set of treatments options [...]; and [Para. 0113 teaches that at least one analgesic (a treatment option) may be delivered based on the index.]
send a signal to the treatment device coupled to the patient so that the signal causes the treatment device to administer the selected treatment option to the patient. [Fig. 10, Para. 0113 teaches that the input is supplied (interpreted as transmitted) to the drug delivery device resulting in the control of the analgesic delivery.]
Uutela may not explicitly teach
determine, for each of the plurality of possible clinical patient states, corresponding probabilities associated with [...comorbidities...];
select a treatment...based on the probabilities determined for each transition
Osorio at Fig. 16, Para. 0046, 0089, 0112, 0126, 0161, 0164, 0169 teaches that it was known in the art of healthcare, at the time of the invention, to determine forecast a risk of developing one or more comorbidities associated with a disease and to deliver therapy based on the risk
determine, for each of the plurality of possible clinical patient states, corresponding probabilities [...comorbidities...]; [Osorio at Fig. 16, Para. 0164 teaches estimating the risk of the emergence of one or more comorbidities associated with a disease (a probability of future transition to a plurality of possible clinical states associated with the current state, i.e., greater risk = higher probability). Para. 0046, 0089, 0112, 0126, 0169 teaches that the patient is currently undergoing treatment for the disease (the anesthesia of Uutela). The Examiner notes that the claim only requires that a minimum of two patient states are evaluated (“comorbidities” (plural)).]
select a treatment...based on the probabilities determined for each transition [Para. 0161, 0169 teaches that a treatment is selected by the assessment unit in response to the risk assessment. The Examiner notes that there is no indication as to how the treatment is selected “based on the probabilities.”]
As further evidenced by Cosciano at Para. 0059, it is known in the art that risks “represent an increasing probability that a patient” will experience an event.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of the invention, to modify the clinical state determination system of Uutela to determine forecast a risk of developing one or more comorbidities associated with a disease and to deliver therapy based on the risk as taught by Osorio, with the motivation of making it “possible to improve or preserve health and quality of life of the patient while lessening the upwardly spiraling costs of health care” (see Osorio at Para. 0006).

determine [...] one of:
(i) adequate DO2 along with normal Qp/Qs; and
(ii) inadequate DO2 along with normal Qp/Qs;
Barnea ta Fig. 2 and associated text teaches that it was known in the art of healthcare, at the time of the invention, to determine whether the patient has adequate or inadequate DO2 while having a normal Qp/Qs ratio
determine [...] one of:
(i) adequate DO2 along with normal Qp/Qs; and [Barnea at Fig. 2 and associated text teaches that a patient may be classified as having (1) a non-deficient systemic oxygen availability (tissue oxygen delivery, DO2) and a normal Qp/Qs ratio of 1 or (2) deficient systemic oxygen availability (tissue oxygen delivery, DO2) and a normal Qp/Qs ratio of 1. The Examiner interprets non-deficient systemic oxygen consumption as adequate and deficient systemic oxygen consumption as inadequate, there being no claimed indication as to what adequate or inadequate entails.]
(ii) inadequate DO2 along with normal Qp/Qs; [Barnea at Fig. 2 and associated text teaches that a patient may be classified as having (1) a non-deficient systemic oxygen availability (tissue oxygen delivery, DO2) and a normal Qp/Qs ratio of 1 or (2) deficient systemic oxygen availability (tissue oxygen delivery, DO2) and a normal Qp/Qs ratio of 1. The Examiner interprets non-deficient systemic oxygen consumption as adequate and deficient systemic oxygen consumption as inadequate, there being no claimed indication as to what adequate or inadequate entails.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of the invention, to modify the clinical state determination system of Uutela having the forecasting of a risk of developing one or more comorbidities associated with a disease and delivering of therapy based on the risk as taught by Osorio to classify a patient as having either an oxygen availability deficiency or non-deficiency along with a normal Qp/Qs ratio as taught by Barnea, with the motivation of improving the accuracy of oxygen deficiency determination which improves patient survival (see Barnea at Pg. 1376, right column, middle paragraph).

REGARDING CLAIM 22
Uutela/Osorio/Barnea teaches the claimed system for event driven patient monitoring and treatment of a patient undergoing a current treatment of Claim 21. Uutela/Osorio/Barnea further teaches
wherein the plurality of patient states are selected from the group consisting of hypotension with sinus tachycardia, hypoxia with myocardial depression, compensated circulatory shock, cardiac arrest, hemorrhage, adequate DO2, normal Qp/Qs and inadequate DO2, normal Qp/Qs. [Barnea at Fig. 2 and associated text teaches that a patient may be classified as having (1) a non-deficient systemic oxygen availability (tissue oxygen delivery, DO2) and a normal Qp/Qs ratio of 1 or (2) deficient systemic oxygen availability (tissue oxygen delivery, DO2) and a normal Qp/Qs ratio of 1. The Examiner interprets on-deficient systemic oxygen consumption as adequate and deficient systemic oxygen consumption as inadequate, there being no indication as to what adequate or inadequate entails (see 112b rejection, supra).]

REGARDING CLAIM 23
Uutela/Osorio/Barnea teaches the claimed system for event driven patient monitoring and treatment of a patient undergoing a current treatment of Claim 21. Uutela/Osorio/Barnea further teaches
wherein the processor is further configured to assign a risk index which indicates how likely the patient is going to transition from the current patient state to a patient state designated as a specific morbidity state or a mortality state.  [Osorio at Para. 0164 teaches forecasting a future disease state risk including disease progression (a specific morbidity state).]

REGARDING CLAIM 24
Uutela/Osorio/Barnea teaches the claimed system for event driven patient monitoring and treatment of a patient undergoing a current treatment of Claim 21. Uutela/Osorio/Barnea further teaches
wherein receiving patient-specific data associated with a patient comprises periodically receiving updated patient-specific data associated with the patient; and [Uutela at Para. 0060 teaches receiving new data (interpreted to occur periodically).]
wherein the processor is further configured to:
receive the updated patient-specific data; [Uutela at Para. 0060 teaches receiving new data.]
automatically determine, for each of the plurality of possible patient states, corresponding [...] probabilities associated with transitioning from a then-current patient state to up to every other possible patient state from among the plurality of possible clinical patient states, based on treatment information associated with the treatments being provided to the patient […]. [Uutela at Para. 0106 teaches determining whether a patient under anesthesia (under a current treatment administered to the patient) is about to change state category (future transitions). Para. 0105 teaches that there are multiple different patient state categories (each of a plurality of other possible clinical patient states). Cascoano at Para. 0048, 0059 teaches determining the probability that a patient currently being treated for atrial fibrillation (hereinafter “Afib”; a current treatment; the treatment of Uutela) will experience “a stroke, bleed event, a thrombotic event, a fatal event, among others” (a future transition from Afib to Afib with stroke for example; a plurality of other possible clinical patient states of Uutela).]
Uutela/Osorio/Barnea may not explicitly teach performing the noted steps based on updated patient-specific data (the new patient data of Uutela) to arrive at updated probabilities; however, the noted features would have been prima facie obvious to one of ordinary skill in the art at the time of the invention in view of the teaching of Uutela/Osorio/Barnea based on the duplication of parts rationale (see In re Harza, MPEP 2144.04(VI)(B)). Uutela/Osorio/Barnea teaches performing the determination of probabilities based on treatment information (see citation in Claim 21). The application of the recited steps to the new data of Uutela patients produces no new and unexpected result which would result in patentable significance over the teaching of Uutela/Osorio/Barnea; the determination of probabilities based on treatment information based on updated data does not change how the claim effects the formulation and output of a treatment plan. 

REGARDING CLAIM(S) 26 AND 28-29
Claim(s) 26 and 28-29 is/are analogous to Claim(s) 21 and 23-24, thus Claim(s) 26 and 28-29 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 21 and 23-24.

REGARDING CLAIM(S) 31 AND 33-34
Claim(s) 31 and 33-34 is/are analogous to Claim(s) 21 and 23-24, thus Claim(s) 31 and 33-34 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 21 and 23-24.



Response to Arguments
Claim Objections
Regarding the objection to Claims 21, 26, and 31, the Applicant has amended the claims to overcome the objection.

Rejection under 35 U.S.C. § 112
Regarding the written description rejection of Claims 21, 26, and 31, the Applicant cancelled a portion of the claim rendering the rejection of that portion moot. The Applicant has pointed to Fig. 6 as providing disclosure for certain portions of the claim. The Examiner has reviewed this portion of the disclosure and withdraws a portion of the rejection; however, there still remains no adequate written description for the probability determinations which appears to be the crux of applicant’s invention. As such, this portion of the rejection is maintained. There is also no written description of how a particular treatment is selected. As such, this portion of the rejection is also maintained.
Regarding the indefiniteness rejection of adequate/inadequate, the Examiner has considered the Applicant’s arguments and finds them persuasive. Fig. 6 describes a potentially adequate DO2 as being greater than 25 ml o2/min/kg and a potential inadequate as being below that. The Examiner notes however that this is not reflected in the claim and thus the adequate / inadequate DO2 status is given its broadest reasonable interpretation.
Regarding the indefiniteness rejection of Claims 22, 27, and 32, the Applicant cancelled claims 27 and 32. Regarding Claim 22 the Applicant has not 
Regarding the indefiniteness rejection of Claim 26, the Applicant has not amended the claim or offered any arguments with respect to this claim. 

Rejection under 35 U.S.C. § 103
Regarding the rejection of Claims 21, 26, and 31, the Applicant has amended the claim to incorporate features of the dependent claims that were found to be obvious in view of Barnea and/or Uutela. The Applicant has not offered any arguments as to why these features are not taught by the references.

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Anderson et al. (U.S. Pre-Grant Patent Publication No. 2010/0070300) which discloses formulating a disease progression map for an individual. 
Gotthardt et al. (U.S. Pre-Grant Patent Publication No. 2012/0130743) which discloses calculating and displaying comorbidity risks associated with a particular disease.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594. The examiner can normally be reached 7:00am-4:00pm, off alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626